DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections under 35 U.S.C. § 112(b)  
The rejection under 35 U.S.C. 112(b) of claims1-23 have been withdrawn in view of the amendments.
Rejections under 35 U.S.C. § 103
Applicant's arguments filed on 02/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “wherein whether to update the one or more tables is based on the coding characteristic, and wherein, in a case that the one or more tables are not used based on the coding characteristic, updating of the one or more tables with the motion information of the current video block is skipped based on the coding characteristic.”
First Applicants argues that Hans does not disclose, “whether to update the one or more tables is based on the coding characteristic” by submitting that the “Han teaches adding a temporal motion vector candidate to the list based on a new motion vector candidate being determined, whereas Claim 1 recites the one or more tables are updated based on a coding characteristic.”

Additionally, the Examiner respectfully disagrees with the assertion that the cited references fail to disclose, “in a case that the one or more tables are not used based on the coding characteristic, updating of the one or more tables with the motion information of the current video block is skipped based on the coding characteristic.” Applicant argues that Han, in [0122], teaches skipping a projection operation based on invalid motion information.
As discussed above, Han discloses that a temporal motion vector candidate is generated and added the motion vector candidate list when the coding mode of the current block is inter predicted mode. In [0122], Has discloses that when the coding mode of the current block is the intra predicted mode a block of a frame is not predicted using a motion vector. In other words, a temporal motion vector candidate is not generated and consequently not added the motion vector candidate list when the coding mode of the current block is the intra predicted mode.
Examiner also submits that this limitation is a contingent limitation. Since the claimed invention may be practiced without this condition to occur, this condition is not required by the broadest reasonable interpretation of the claim. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Applicant argues that claims 22-24 have been amended in a manner similar to claim 1, and should be allowable for the same reasons. Examiner respectfully disagrees, and submits that for the reasons discussed above, this is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0230362 Al), hereinafter referred to as Chen, in view of Han et al. (US 20190098329 A1), hereinafter referred to as Han 
Regarding claim 1, Chen discloses a method for video processing, comprising:
performing a conversion between video blocks of a video and a bitstream of the video  (See [0067] - encoder side performs subtraction on a pixel value corresponding to a current image block and a pixel value corresponding to a matched image block to obtain a residual, performs entropy encoding on a value obtained after the residual is transformed and quantized, and finally writes a bit stream obtained through entropy encoding into a code stream.) and maintaining one or more tables of motion candidates during the conversion (See [ 0097] - candidate prediction motion information list. Examiner asserts that one of ordinary skill in the art would readily know that a motion vector candidate list can be stored or otherwise maintained in table as evidenced by Han [0085]);
wherein the performing a conversion comprises:
constructing a motion candidate list for a current video block of the video (See [0011] - constructing a merge candidate list), wherein a suitability of the one or more tables is based on a coding characteristic of the current video block, wherein the suitability indicates whether to use the one or more tables during the constructing (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block.);
performing the conversion between the current video block and the bitstream of the video based on the motion candidate list (See [0097] -candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Chen does not explicitly disclose selectively using a motion candidate associated with motion information of the current video block to update the one or more tables; and wherein whether to update the one or more tables is based on the coding characteristic (See [0131] -The temporal motion vector candidate can be added to the motion vector candidate list in an inter predicted mode), and wherein, in a case that the one or more tables are not used based on the coding characteristic, updating of the one or more tables with the motion information of the current video block is skipped based on the coding characteristic ().
However, Han from the same or similar endeavor of video coding discloses selectively using a motion candidate associated with motion information of the current video block to update the one or more tables (See [0131] - The temporal motion vector candidate can be added to the motion vector candidate list. See also [0085] - list is updated whenever a new motion vector candidate is determined) and 
wherein whether to update the one or more tables is based on the coding characteristic, and wherein, in a case that the one or more tables are not used based on the coding characteristic, updating of the one or more tables with the motion information of the current video block is skipped based on the coding characteristic (See [0122], Has discloses that when the coding mode of the current block is the intra predicted mode a block of a frame is not predicted using a motion vector. In other words, a temporal motion vector candidate is not generated and consequently not added the motion vector candidate list according to the coding mode. Examiner also submits that this limitation is a contingent limitation. See MPEP 2111.04, II).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Chen to add the teachings of Han as above, in order to go through all the blocks that have valid motion information within each reference frame of a current frame to estimate the motion field for the entire current frame in the unit of a certain block size (Han, [0135]).
Regarding claim 2, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein the performing a conversion comprises: encoding the current video block into the bitstream (See [0067] - encoder side performs subtraction on a pixel value corresponding to a current image block and a pixel value corresponding to a matched image block to obtain a residual, performs entropy encoding on a value obtained after the residual is transformed and quantized, and finally writes a bit stream obtained through entropy encoding into a code stream).
Regarding claim 3, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein the performing a conversion comprises: decoding the current video block from the bitstream (See [0067] - decoder side first performs entropy encoding after obtaining an entropy encoding bit stream, to obtain a corresponding residual, obtains a corresponding matched image block from a reference image based on a motion
vector value of an adjacent block, and adds a pixel value corresponding to the matched image block and a pixel value corresponding to the residual to obtain a value of the
decoded current image block).
Regarding claim 4, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein the coding characteristic comprises at least one of a coding mode of the current video block, or a size of the current video block (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Regarding claim 7, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein the coding characteristic indicates that the coding mode of the current video block is one of an affine mode, an intra mode, an affine merge mode, or an affine Advanced Motion Vector Prediction (AMVP) mode (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Examiner notes that Han also teaches that the update is skipped when the coding characteristic indicates that the coding mode of the current block is one of an affine mode, an intra mode, an affine merge mode, or an affine Advanced Motion Vector Prediction (AMVP) mode (See [0122]).
The motivation for combining Chen and Han has been discussed in connection with claim 1, above
Regarding claim 8, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method of claim 1, wherein in case that the one or more
tables are used based on the coding characteristic (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Chen does not explicitly disclose updating of the one or more tables with the motion information of the current video block is performed based on the coding characteristic.
However, Han from the same or similar endeavor of video coding discloses updating of the one or more tables with the motion information of the current video block is performed based on the coding characteristic (See [0131] -The temporal motion vector candidate can be added to the motion vector candidate list in an inter predicted mode)
Examiner also submits that these limitations are contingent limitations. See MPEP 2111.04, II
The motivation for combining Chen and Han has been discussed in connection with claim 1, above
Regarding claim 9, Chen and Han disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method of claim 8, wherein the coding characteristic indicates that the coding mode of the current video block is one of a merge mode which is a non-affine merger mode, or an AMVP mode which is a non-affine AMVP mode (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Regarding claim 10, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein in case that the one or more
tables are used based on the coding characteristic (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Chen does not explicitly disclose updating of the one or more tables with the motion information of the current video block is skipped according to the coding characteristic.
and the updating of the one or more tables with the motion information of the current video block is skipped according to the coding characteristic (See [0122]).
Examiner also submits that these limitations are contingent limitations. See MPEP 2111.04, II
The motivation for combining Chen and Han has been discussed in connection with claim 1, above
Regarding claim 12, Chen and Han disclose all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method of claim 5, wherein in case that the one or more
tables are not used based on the coding characteristic (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Chen does not explicitly disclose updating of the one or more tables with the motion information of the current video block is performed based on the coding characteristic.
However, Han from the same or similar endeavor of video coding discloses updating of the one or more tables with the motion information of the current video block is performed based on the coding characteristic (See [0131] -The temporal motion vector candidate can be added to the motion vector candidate list in an inter predicted mode).
Examiner also submits that these limitations are contingent limitations. See MPEP 2111.04, II

Regarding claim 13, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method of claim 1, wherein there is a possibility not to update the table using the motion information of the first block if the table is used during constructing the candidate list (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Regarding claim 14, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose the method of claim 1, wherein there is a possibility to update the one or more tables using the motion information of a first block if the one or more
tables are not used during constructing the candidate list.
However, Han from the same or similar endeavor of video coding discloses the method of claim 1, wherein there is a possibility to update the one or more tables using the motion information of a first block if the table is not used during constructing the candidate list (See [0131] -The temporal motion vector candidate can be added to the motion vector candidate list in an inter predicted mode).
Examiner also submits that these limitations are contingent limitations. See MPEP 2111.04, II

Regarding claim 15, Chen and Han disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 4, wherein the one or more tables are used based on the coding mode of the current video block belonging to at least one first coding mode, wherein the at least one first coding mode comprises at least one of a merge mode which is a non-affine merge mode, an Advanced Motion Vector Prediction (AMVP) mode which is a non-affine AMVP mode, an inter coding mode  (See [0097] - If a merge mode of inter-prediction is used, a candidate prediction motion information list is constructed and candidate prediction motion information is selected from the candidate prediction motion information list as the prediction motion information of the first coding block).
Regarding claim 16, Chen and Han disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 4, wherein the one or more tables are not used based on the coding mode of the current video block belonging to at least one second coding mode, wherein the at least one second coding mode comprises at least one of: an intra mode, an affine mode, an affine AMVP mode, an affine merge mode, a sub-block based mode (See [0241] - prediction units may determine whether to apply intra prediction or inter prediction to the current block, and determine whether to apply the skip mode, the merge mode, or the motion vector prediction mode if inter prediction is applied).
Regarding claim 21, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the method of claim 1, wherein a motion candidate in the one or more tables are associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, a filter parameter used in a filtering process, or a motion vector difference value (See [0093] reference frame index information and [0099] - bidirectional prediction).
Regarding claims 22 - 24, claim 22 -24 are rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Chen discloses that the video coder and the video decoder may be implemented as any one of a plurality of appropriate circuits, such as one or more microprocessors, a digital signal processor (DSP), an disclosure-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), discrete logic, hardware, or any combination thereof. If the technology is partially or entirely implemented using software, an apparatus may store an instruction of the software in an appropriate non-transitory computer readable storage medium, and may execute, using one or more processors, an instruction in hardware to execute the technology in the present disclosure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Han, and further in view of Toma et al. ("Description of SOR video coding technology proposal by
Panasonic", 10. JVET MEETING; 10-4-2018 - 20-4-2018; SAN DIEGO; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG.16); URL: HTTP://PHENIX.INT-EVRY.FR/JVET/, no. JVETJ0020- v2, 12 April 2018 (2018-04-12), XP030151182), hereinafter referred to as Toma.
Regarding claim 11, Chen and Han disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim
Chen does not explicitly disclose method of claim 10, wherein the coding characteristic indicates that the coding mode of the current video block is a triangular prediction mode.
 However, Toma from the same or similar endeavor of video coding discloses method of claim 10, wherein the coding characteristic indicates that the coding mode of the current video block is a triangular prediction mode (See Pages 18 and 19- Triangular prediction).
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Chen and Han to add the teachings of Toma as above, in order to improve coding performance (Toma, page 17]).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Han, and further in view of Rusert (US 20110194609 A1), hereinafter referred to as Rusert
Regarding claim 17, Chen and Han disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Chen does not explicitly disclose the method of claim 1, wherein the updating of the one or more tables comprises: comparing a motion candidate associated with the current video block with a number of entries in the one or more tables; and updating the one or more tables based on the comparing.
However, Rusert from the same or similar endeavor of video coding discloses the method of claim 1, wherein the updating of the one or more tables comprises: comparing a motion candidate associated with the current video block with a number of entries in the one or more tables; and updating the one or more tables based on the comparing (See [0071] - updating the list, by comparing the candidates already in the list with the new vector that could be added, and if a duplicate is found)..
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Chen and Han to add the teachings of Rusert as above, in order to reduce the number of candidates by avoiding duplicate occurrences of the same motion vector (Rusert, [0071]).
Regarding claim 18, Chen, Han and Ruser disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim
Chen does not explicitly disclose the method of claim 17, wherein the number of entries correspond to last entries in one of the one or more tables.
However, Rusert from the same or similar endeavor of video coding discloses the method of claim 17, wherein the number of entries correspond to last entries in one of the one or more tables (See [0037] - MV_CANDS (240) has N elements PMV_1 (241), PMV_2 (242), PMV_3 (243) etc.).
The motivation for combining Chen, Han and Ruser has been discussed in connection with claim 17, above.
Regarding claim 19, Chen, Han and Ruser disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim
Chen does not explicitly disclose the method of claim 17, wherein the updating comprises adding the motion candidates as a last entry of one of the one or more tables.
However, Rusert from the same or similar endeavor of video coding discloses the method of claim 17, wherein the updating comprises adding the motion candidates as a last entry of one of the one or more tables (See [0041] - updating PMV_CANDS with coded motion vectors, the list is updated according to a sliding window approach; and [0041] - motion vectors associated with more far away motion compensation blocks may be inserted towards the end of the PMV_CANDS list).
The motivation for combining Chen, Han and Ruser has been discussed in connection with claim 17, above.
Regarding claim 20, Chen, Han and Ruser disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim
Chen does not explicitly disclose the method of claim 17, wherein the one or more tables include no duplicated entries.
However, Rusert from the same or similar endeavor of video coding discloses the method of claim 17, wherein the one or more tables include no duplicated entries (See [0071] - avoid duplicate occurrences of the same motion vector in a given PMV_CANDS list).
The motivation for combining Chen, Han and Ruser has been discussed in connection with claim 17, above


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486